                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-97

 STEPHANIE PARKER,

                Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Motion for Return of Bond, (doc. 29),

wherein Defendant seeks an Order for the release of her bond.    The Court notes that a bond was

posted in the above captioned case on June 28, 2019, which was secured by Defendant in the

amount of $2,500.00 deposited with the Court.          (Docs. 11-14.)     Upon consideration of

Defendant’s request and the final Judgment having been entered in this case, the Court GRANTS

Defendant’s Motion.

       THEREFORE, IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to

disburse said funds, plus any and all accrued interest, to the Defendant Stephanie Parker.

       SO ORDERED, this 22nd day of October, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
